                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


ROBBIE J. PRUITT                                                                 CIVIL ACTION

VERSUS                                                                           NO. 18-8621

BRUCE OAKLEY, INC., ET AL.                                                       SECTION "L" (2)



                                       ORDER & REASONS

        Before the Court is a Motion to Transfer this Case to the United States District Court for

the Northern District of Mississippi filed by Defendants Bruce Oakley, Inc. and Jantran, Inc. R.

Doc. 21. The motion is opposed. R. Doc. 24. Defendants have filed a reply. R. Doc. 27. The Court

rules as follows.

  I.    BACKGROUND

        Plaintiff Robbie Pruitt alleges that on or about July 12, 2018, he sustained injuries during

the course and scope of his employment with Defendant JANTRAN. R. Doc. 1 at ¶ 4. Plaintiff

contends that, while serving as a deckhand aboard the M/V CONCORDIA, he sustained “disabling

injuries to his left leg, left foot, bilateral shoulders, back, and other parts of his body as a result of

the negligence of Defendants, BRUCE OAKLEY, INC. and JANTRAN, INC., and the

unseaworthiness of the CONCORDIA.” Id. at ¶ 6. According to the complaint, the crew was

untying a barge when the barge started to swing out. Id. at ¶ 7. Plaintiff claims that, without

warning, a fellow crewmember kicked a ratchet to release tension on the line, causing the ratchet

and the line attached to it to kick back and impale Plaintiff’s left foot. Id. Based on this factual

background, Plaintiff brings negligence and unseaworthiness claims and seeks maintenance and

cure benefits. Id. at ¶¶ 8–23.
 II.    PRESENT MOTION

        On April 16, 2019, Defendants filed a motion to transfer this case to the Northern District

of Mississippi. R. Doc. 21-1. In their motion, Defendants argue venue in the Eastern District of

Louisiana is not proper because the relevant facts and witnesses surrounding this case bear no

relation to Louisiana. Id. at 1. In his opposition, Plaintiff contends the Northern District of

Mississippi is no more convenient than the Eastern District of Louisiana, and therefore argues

Defendants have failed to demonstrate “good cause” for the transfer. R. Doc. 24 at ¶ X.

III.    LAW AND ANALYSIS

        As an initial matter the Court first addresses the issue of whether this Court may exercise

personal jurisdiction over Defendants. Notably, in their motion seeking to transfer this case,

Defendants appear to couch many of their arguments in favor of transfer in personal jurisdiction

terms. At no point, however, do Defendants move to dismiss this action for lack of personal

jurisdiction.

        Pursuant to Federal Rules of Civil Procedure 12(g) and (h), a party must raise all defenses

arising under 12(b)(2)–(5) in one motion; otherwise, the party waives his right to later raise these

unraised defenses. These consolidation and waiver rules serve to eliminate unnecessary delay and

prevent piecemeal litigation of various defenses. See 5C Charles Alan Wright. et al., Federal

Practice and Procedure § 1384 (3d ed. Apr. 2019). When a successive Rule 12 motion is based on

“essentially the same . . . facts upon which [the party] ground[ed] his [first] motion,” the issue raised

in the second motion has been waived. See, e.g., Sangdahl v. Litton, 69 F.R.D. 641, 642 (S.D.N.Y.

1976); see also Lewis & Clark Regional Water System, Inc. v. Carstensen Contracting, Inc., 355 F.

Supp. 3d 880, 887 (D.S.D. 2018).




                                                   2
       Although case law is divided as to whether § 1404(a) and forum non conveniens are subject

to the consolidation and waiver rules, see Elderberry of Weber City, LLC v. Living Centers-Se., Inc.,

No. 6:12-CV-00052, 2013 WL 1164835, at *3 (W.D. Va. March 20, 2013), “the Fifth Circuit Court

of Appeals has characterized motions raising forum non conveniens grounds as being brought

pursuant to Rule 12(b)(3),” Vietnam Land v. Tran, No. 14-957, 2016 WL 1085101, at *5 (S.D. Tex.

Feb. 18, 2016) (citing Albany Ins. Co. v. Almacenadora Somex, S.A., 5 F.3d 907, 909 (5th Cir. 1993)).

Moreover, “a motion under section 1404(a) of Title 28 presupposes initial proper jurisdiction . . . in

the transferor court . . . .” Dekalb Genetics Corp. v. Syngenta Seeds, Inc., No. 06-1191, 2007 WL

1223510, at *5 (E.D. Mo. Apr. 24, 2007) (quoting Sangdahl, 69 F.R.D. at 642)).

       In this case, Defendants JANTRAN and Bruce Oakley filed a motion to transfer venue

under § 1404(a). R. Doc. 21. Neither have filed a motion to dismiss for lack of personal

jurisdiction, despite both having raised it as a defense in their answers. R. Doc. 13; R. Doc. 14.

Moreover, the arguments underlying Defendant JANTRAN and Bruce Oakley’s motion to transfer

are seemingly the same as the ones they would use in a subsequent motion to dismiss for lack of

personal jurisdiction. 1 Therefore, in filing a motion to transfer venue under § 1404(a), Defendants

JANTRAN and Bruce Oakley have waived personal jurisdiction, and thus any subsequent motion

for lack of personal jurisdiction would be moot.

       Having determined Defendants have waived their right to challenge personal jurisdiction,

the Court addresses Defendants’ motion to transfer. Pursuant to 28 U.S.C. § 1404(a), “For the


       1
         For example, in their motion to transfer, Defendants cite the U.S. Supreme Court’s
holding in BNSF Railway Co. v. Tyrell, which held a court is not authorized to exercise general
personal jurisdiction over a company solely on the ground that they do some business in the state.
R. Doc. 21 at 10. However, Defendants use this personal jurisdiction argument to bolster their
motion to transfer claim. As Plaintiff points out in his Opposition, a motion to transfer is not the
proper “mechanism to challenge a lack of personal jurisdiction.” R. Doc. 24 at ¶ XXVII.

                                                   3
convenience of parties and witnesses, in the interest of justice, a district court may transfer any

civil action to any other district or division where it might have been brought or to any district or

division to which all parties have consented.” A motion to transfer venue is “committed to the

sound discretion” of the district court. See Jarvis Christian College v. Exxon Corp., 845 F.2d 523,

528 (5th Cir. 1988) (citation omitted). When considering a motion to transfer, district courts

engage in a two-step analysis. See In re Volkswagen AG, 371 F.3d 201, 203 (5th Cir. 2004). First,

the court determines whether the case could have been brought in the transferee court. 28 U.S.C.

§ 1404(a). Next, the court considers whether the moving party has demonstrated “good cause” for

the transfer by proving that the transferee venue is “clearly more convenient” than the current

venue. See, e.g., In re Volkswagen of Am., Inc., 545 F.3d 304, 315 (5th Cir. 2008). This requires

the court to consider private and public interest factors, engaging in a case by case analysis of

convenience and fairness. See Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988). Failure

to establish either prong is fatal to a motion to transfer. See In re Volkswagen AG, 371 F.3d at 203.

       A. Whether this action may be maintained in the Northern District of Mississippi

       Under the first prong of the motion to transfer analysis, the Court determines whether the

requirements of 28 U.S.C. § 1391 are met. See Atlantic Marine Const. Co. v. U.S. Dist. Court for

Dist. of Tex., 571 U.S. 49, 57 (2013) (explaining that § 1404(a)’s “could have been brought”

language corresponds with the requirements of § 1391(b)). Pursuant to § 1391(b),

       [A] civil action may be brought in (1) a judicial district in which any defendant
       resides, if all defendants are residents of the State in which the district is located;
       (2) a judicial district in which a substantial part of the events or omissions giving
       rise to the claim occurred, or a substantial part of property that is the subject of the
       action is situated; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.




                                                  4
In this case, only two of the three Defendants “reside” in Mississippi. Thus, the requirements of

subsection one are plainly not met. Moreover, although all Defendants “consent” to personal

jurisdiction in the Northern District of Mississippi, allowing a defendant to subsequently transfer

a case wherever he wants by simply waiving personal jurisdiction or venue would “do violence to

the plain words of § 1404(a).” See Hoffman v. Blaski, 363 U.S. 335, 344 (1960).

       Apparently proceeding under § 1391(b)’s second prong, Defendants argue the case could

have been filed in the Northern District of Mississippi, despite the accident having occurred near

Muskogee, Oklahoma at mile marker 393 on the Arkansas River. R. Doc. 21-1 at 4. According to

Defendants, their potential liability arises out of their alleged ownership and operation of the M/V

CONCORDIA, homeported in Rosedale, Mississippi, id. at 5, which is located in the Northern

District of Mississippi’s jurisdictional boundaries, id. at 4. Thus, it seems Defendants argue this

case could have been filed in the Northern District of Mississippi, because a “substantial part of

property that is the subject of the action,” here the M/V CONCORDIA, “is situated” in the

Northern District of Mississippi. Plaintiff concedes this point. The Court is not so sure. However,

even assuming arguendo § 1391(b)(2) refers to movable property, such as the M/V CONCORDIA,

Defendants have nevertheless failed to demonstrate “good cause” for the transfer.

       B. Whether Defendants have demonstrated “good cause” for the transfer

       The Court next evaluates the private and public interest factors to determine whether there

is “good cause” for the transfer. See In re Volkswagen of Am., 545 F.3d at 315. The private and

public interest factors are neither exhaustive nor given dispositive weight. Id.

               1. Private Interest Factors

       The private interest factors are, (1) “relative ease of access to proof,” (2) “availability of

compulsory process for attendance of unwilling, and the cost of obtaining attendance of willing,


                                                 5
witnesses,” (3) “possibility of view of premises, if view would be appropriate,” and (4) “other

practical problems that make trial of a case easy, expeditious and inexpensive.” Gulf Oil Corp. v.

Gilbert, 330 U.S. 501, 508 (1947).

       Defendants argue the private interest factors weigh in favor of transferring the case. R. Docs.

21-1 at 5–6. According to Defendants, the sources of evidence in this case will be the testimony of

Plaintiff’s doctors as well as the other M/V CONCORDIA crew members. Id. at 6. Much of the

relevant evidence and witnesses are not located in Louisiana. Id. at 7. For example, Plaintiff was

initially treated at an urgent care in Catoosa, Oklahoma and subsequently in Cleveland, Mississippi;

Jackson, Mississippi; and Grenada, Mississippi. Id. at 3. Plaintiff’s current treating physicians are in

Houston, Texas. Id. Further, Defendants submit, none of the M/V CONCORDIA crew members are

domiciled in Louisiana but do remain employed by Defendant JANTRAN at its Rosedale fleet in

the Northern District of Mississippi. R. Doc. 25-2 at 2. According to Defendants, because neither

Plaintiff’s doctors nor any of the M/V CONCORDIA crew members are domiciled in Louisiana, this

Court lacks subpoena power over them. Id. at 6. Additionally, Defendants contend, in Plaintiff’s

Rule 26 Initial Disclosures, Plaintiff identified twelve potential witnesses who reside within the

Northern District of Mississippi’s jurisdictional boundaries. Id. Therefore, Defendants aver, the

private interest factors weigh in favor of transfer. R. Docs. 21-1 at 5–6.

       In opposition, Plaintiff argues the private interest factors weigh against transferring the

case. R. Doc. 24 at ¶ XVII. Plaintiff avers his medical records are scattered across three states and

that they are just as accessible in the Eastern District of Louisiana as they would be in the Northern

District of Mississippi. Id. at ¶ XVIII. Furthermore, Plaintiff contends, his current doctors located

in Houston, Texas are critical to this case, and the proposed transferee court is further away from

Houston than this Court. Id. According to Plaintiff, although Defendants submit the other M/V


                                                   6
CONCORDIA crew members are not domiciled in Louisiana, Defendants fail to indicate where

the crew members are domiciled. Id. at ¶ XX. Lastly, Plaintiff points out Defendant Oakley is not

based in Mississippi. Id. at ¶ XXII.

       Viewing the private interest factors as a whole, the Court concludes they weigh against

transfer. First, advances in technology for document copying and storage makes ease of access to

sources to proof a near non-issue. See Mohamed v. Mazda Motor Corp., 90 F. Supp. 2d 757, 778

(E.D. Tex. 2000). Here, the main documents in question, Plaintiff’s medical records, are in

Oklahoma, Mississippi, and Texas. Therefore, the documents are just as accessible in the Eastern

District of Louisiana as they would be in the Northern District of Mississippi, and thus this factor

weighs against transfer.

       Second, the convenience of witnesses, specifically key, non-party witnesses, is given great

weight in a transfer of venue analysis. See Watson v. Fieldwood Energy Offshore, LLC, 181 F.

Supp. 3d 402, 410 (S.D. Tex. 2016) (citations omitted). To satisfy this element of the private

interest factor analysis, the movant must specifically identify witnesses whom they deem essential

and present evidence that those witnesses are needed. See id. Additionally, the moving party has

the burden of proving the transferee court would be more convenient for these witnesses than the

current court. See Antley v. Aries Marine Corp., No. 2000-3143, 2001 U.S. Dist. LEXIS 124, *5

(E.D. La. Jan. 2, 2001). As this Court held in Florida Marine Transporters, Inc. v. Lawson &

Lawson Towing Co., the moving party must present actual, specific evidence of inconvenience,

and “[a]llegations of hardship unsupported by particulars by way of proof or affidavit cannot be

accorded much weight in balancing conveniences.” 2000-2602, 2001 U.S. Dist. LEXIS 14312,

*12 (E.D. La. 2001); see also Carnett v. Marquette Transp. Co., 2008-4189, 2009 U.S. Dist.

LEXIS 103732 (E.D. La. Oct. 28, 2009) (denying motion to transfer for failure to show


                                                 7
inconvenience if case remains in the Eastern District of Louisiana); Antley, 2001 U.S. Dist. LEXIS

124 (denying motion to transfer for lack of evidence as to where witnesses reside).

        Here, Defendants have made general allegations of the necessity of Plaintiff’s doctors in

Mississippi but have produced no proof or affidavits. Defendants also fail to mention that Plaintiff has

doctors in Oklahoma and Texas as well. Moreover, Defendants’ argument regarding the crew members

of the M/V CONCORDIA fails, as Defendants do not state where these witnesses are domiciled but

only aver that these crew members remain employed by Defendant JANTRAN at its Rosedale fleet in

the Northern District of Mississippi. Conversely, Plaintiff has presented evidence of his current Texas

doctors’ reports and diagnoses, underscoring the import of these witnesses. See R. Docs. 24-5, 24-6.

As a result, the Court concludes the private interest factors weigh against transfer.

                2. Public Interest Factors

        Next, the Court evaluates the public interest factors to determine whether there is “good

cause” for the transfer. See In re Volkswagen of Am., 545 F.3d at 315. The public interest factors

are, (1) administrative difficulties flowing from court congestion, (2) “local interest in having

localized controversies decided at home,” (3) the interest in “having the trial of a diversity case in

a forum that is at home with the law that must govern the action,” (4) the avoidance of unnecessary

problems in conflict of laws, (5) the unfairness of burdening citizens in an unrelated forum with

jury duty, Gulf Oil Corp., 330 U.S. at 508–09, and (6) judicial economy, Van Dusen v. Barrack,

376 U.S. 612, 616 (1964).

        In making its determination, courts seek to avoid duplicative litigation and the waste of

time and money. See id. Judicial economy is to be examined based on “the situation which existed

when suit was instituted.” See In re EMC Corp., 501 F. App’x 973, 976 (Fed. Cir. 2013) (citations

omitted). Some considerations of judicial economy include a district court’s previous experience


                                                    8
with that area of law, see id., avoidance of “duplicative or piecemeal litigation,” and allowance of

related actions to proceed in the same district, see GMAC/Residential Funding Corp. v. Platinum

Co. of Real Estate & Fin. Servs., No. 2002-1224 (RHK/AJB), 2003 U.S. Dist. LEXIS 4105 (D.

Minn. Mar. 13, 2003).

        Defendants argue the public interest factors weigh in favor of transfer. R. Doc. 21-1 at 8.

Defendants aver there is no local interest in having this case decided in Louisiana because the

accident did not occur in Louisiana, and no party or witness resides in Louisiana. Id. First, the

accident occurred near Muskogee, Oklahoma at mile 393 on the Arkansas River. Id. at 2. Second,

according to Defendants, Defendant JANTRAN is a Mississippi corporation with its only principle

place of business in Rosedale, Mississippi, and Defendant Oakley is an Arkansas corporation with

its only principle place of business in North Little Rock, Arkansas. Id. at 1. They contend neither

Defendant JANTRAN nor Defendant Oakley conduct regular general work operations in Louisiana,

let alone the Eastern District of Louisiana. R. Doc. 25-2 at 3–4. Finally, Defendants submit, this case

is in the early stages of litigation, and little expense has been expended by either party. R. Doc. 21-

1 at 8. Therefore, Defendants contend, the public interest factors weigh in favor of transfer. Id. at 8.

        Plaintiff disagrees, arguing the public interest factors weigh against transfer. R. Doc. 24 at ¶

XXIII. According to Plaintiff, Louisiana has an interest in this case because Defendant JANTRAN

operates vessels on the Mississippi River, which flows through the Eastern District of Louisiana. Id. at

XXV. Additionally, Plaintiff avers, Defendant Oakley has a registered office for doing business in

Louisiana. Id. Thus, Plaintiff argues, the public interest factors weigh against transfer. Id. at ¶ XXIII.

        The Court concludes the public interest factors of this case weigh against transfer. First,

although the local interest in having localized controversies resolved at home suggests transferring

a case to the site of the incident, see, Carnett, 2001 U.S. Dist. LEXIS 103732, at *10; Fla. Marine


                                                    9
Transporters, Inc., 2001 U.S. Dist. LEXIS 14312, at *13, here, the alleged accident occurred on

the Arkansas River at mile 393 near Muskogee, Oklahoma. R. Doc. 21-1 at 2. Thus, the site of the

alleged accident is in neither the Eastern District of Louisiana nor the Northern District of

Mississippi. Accordingly, this factor is neutral. Moreover, although the Northern District of

Mississippi has experience in Jones Act claims, so too does the Eastern District of Louisiana.

Lastly, there are no related actions pending in either the Eastern District of Louisiana or the

Northern District of Mississippi.

       Considering the foregoing, the Court finds Defendants have not carried their burden to

show the balance of private and public interest factors clearly weigh in their favor; thus, Plaintiff’s

choice of forum will not be disturbed. Because Defendants have failed to carry their burden to

show “good cause” for transfer to the Northern District of Mississippi by proving it is “clearly

more convenient” than the Eastern District of Louisiana, Plaintiff’s choice of the Eastern District

of Louisiana remains. As a result, the Court will deny Defendant’s motion.

IV.    CONCLUSION

       For the foregoing reasons,

       IT IS ORDERED that the Motion to Transfer Case to the United States District Court for

the Northern District of Mississippi filed by Defendants Bruce Oakley, Inc. and Jantran, Inc., R.

Doc. 21, be and hereby is DENIED.

       New Orleans, Louisiana on this 11th day of June, 2019.



                                                        __________________________
                                                                Eldon E. Fallon
                                                           U.S. District Court Judge




                                                  10
